 1   Howard J. Steinberg (CA SBN 89291)
     GREENBERG TRAURIG, LLP
 2   1840 Century Park East, Suite 1900
 3   Los Angeles, CA 90067
     Telephone: (310) 586-7700
 4   Facsimile: (310) 586-7800
     Email: steinbergh@gtlaw.com
 5
     Attorneys for Duty Free Americas, Inc.
 6
 7                              UNITED STATES BANKRUPTCY COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION

10
     In re:                                               Case No. 20-40990-RLE
11
     FAIRN & SWANSON, INC.,                               Chapter 7
12
                    Debtor.                               NOTICE OF APPEARANCE AND
13
                                                          REQUEST FOR SERVICE OF
14                                                        DOCUMENTS

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      1
     Case: 20-40990     Doc# 44     Filed: 07/08/20   Entered: 07/08/20 10:27:09   Page 1 of 3
 1          PLEASE TAKE NOTICE that, pursuant to Rules 2002, 9007 and 9010(b) of the Federal Rules
 2   of Bankruptcy Procedure, and 11 U.S.C. §1102(1) and §1109(b), the undersigned attorney appears as
 3   counsel in the above-captioned bankruptcy case on behalf of Duty Free Americas, Inc. (“DFA”). The
 4   undersigned requests that an entry be made on the Clerk’s Matrix and all notices given or required to be
 5   given and all papers served or required to be served in this case be given to and served upon:
 6                                           Howard J. Steinberg, Esq.
 7                                            Greenberg Traurig, LLP
                                         1840 Century Park East, Suite 1900
 8                                            Los Angeles, CA 90067
                                            Telephone: (310) 586-7700
 9                                           Facsimile: (310) 586-7800
                                           E-mail: steinbergh@gtlaw.com
10
11          This request for notice is intended, without limitation, to constitute such request for service as is

12   required by Bankruptcy Rules 2002 and 3017, and a request for court designated service as set forth in

13   Bankruptcy Rules 3019, 3020(b)(1), 4001(a)(1), 6006(c), 9007, 9013 and 9019 and to receive CM/ECF

14   notification in the case. This request includes not only the notices and papers referred to in the

15   Bankruptcy Rules and title 11 of the United States Code, but also includes, without limitation,

16   schedules, statement of financial affairs, operating reports, pleadings, motions, applications, complaints,

17   demands, hearings, requests or pleadings, and disclosure statement, any letter, objections, answering or

18   reply papers, memoranda and briefs in support of any of the foregoing and any other document brought

19   before this Court with respect to this proceeding, whether formal or informal, whether written or oral,

20   and whether transmitted or conveyed by mail, delivery, electronic mail, telephone, telegraph, telex or

21   otherwise filed or delivered to the clerk, court or judge in connection with and with regard to this

22   bankruptcy case and any proceeding related thereto as well as the property of the Debtor or any

23   proceeds thereof.

24          Neither this Notice of Appearance nor any subsequent appearance, pleading, claim or suit is

25   intended to waive any right of DFA to (i) have final orders in core and non-core matters entered only

26   after de novo review by a District Court judge; (ii) have any final order entered by, or other exercise of

27   the judicial power of the United States performed by, an Article III court; (iii) trial by jury in any

28   proceeding triable herein, or in any case, controversy or proceeding related hereto; (iv) have the

                                                           2
     Case: 20-40990       Doc# 44      Filed: 07/08/20     Entered: 07/08/20 10:27:09         Page 2 of 3
 1   reference withdrawn by the District Court in any matter subject to mandatory or discretionary
 2   withdrawal; or (v) any objection to the jurisdiction of the Bankruptcy Court for any purpose; (vi) any
 3   election of remedy; (vii) any rights, claims, actions, defenses, setoffs, or recoupments to which any party
 4   is or may be entitled under agreements, in law or in equity, all of which rights, claims, actions, defenses,
 5   setoffs and recoupments are expressly reserved.
 6
 7   DATED: July 8, 2020                            GREENBERG TRAURIG, LLP
 8                                                  By: /s/ Howard J. Steinberg
 9                                                         HOWARD J. STEINBERG
                                                    Attorneys for Duty Free Americas, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
     Case: 20-40990       Doc# 44     Filed: 07/08/20     Entered: 07/08/20 10:27:09        Page 3 of 3
